    Case: 1:18-cv-04856 Document #: 71 Filed: 02/20/20 Page 1 of 5 PageID #:255




                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 MARIO HALLOM,

                       Plaintiff,

        v.                                   No. 18 CV 4856

 CITY OF CHICAGO, and Chicago Police         Judge Seeger
 Officers Israel Gomez, Louis Moore, and
 Jeff Chevalier,                             Jury Trial Demanded

                       Defendants.

                        MOTION TO EXTEND FACT DISCOVERY

       DEFENDANTS CITY OF CHICAGO, by its attorney, Mark A. Flessner, Corporation

Counsel for the City of Chicago, ISRAEL GAMEZ, LOUIS MOORE, and JEFF

CHEVALIER, by their attorneys, Nikoleta Lamprinakos and Hailey M. Golds of Robbins,

Schwartz, Nicholas, Lifton & Taylor, Ltd., (collectively, “Defendants”) hereby submit this

Motion to Extend Fact Discovery.

       1.     Plaintiff claims that on June 10, 2013, Defendants Gamez and Moore falsely

accused Plaintiff of pointing a handgun at them and then conspired with Defendant

Chevalier to claim that Defendant Chevalier found that handgun. Plaintiff further claims

that the City has a “code of silence” that caused the officers to create a false story and

fabricate evidence. [Dkt. 1].

       2.     On October 28, 2019, the Court set a fact discovery deadline of February

28, 2020. [Dkt. 66].
    Case: 1:18-cv-04856 Document #: 71 Filed: 02/20/20 Page 2 of 5 PageID #:256




       3.     Defendants expect the following to be completed by the current fact

discovery deadline: a set of interrogatories served on plaintiff by defendant City of

Chicago and the depositions of the three individual defendants.

       4.     However, a recent development has caused Defendants to seek an

extension of the fact discovery deadline.

       5.     On Thursday, February 13, 2020, counsel for Defendant Officers obtained

records from the trace of the handgun that was recovered at the scene of the incident at

the heart of this complaint.

       6.     The trace showed that the handgun was owned by a Zachary L. Stoner,

who, upon information and belief, is a deceased individual.

       7.      Based on records obtained through Facebook, Defendants believe that Mr.

Stoner may be connected to Plaintiff and/or one of Plaintiff’s relatives, Richard Hallom.

       8.     Counsel for Defendant Officers produced these records to all parties on

Monday, February 17, 2020.

       9.     Because Plaintiff’s claims rest largely on allegations that Defendant Officers

fabricated seeing Plaintiff in possession of a firearm and falsely attempted to link it to him,

Defendants would like to further explore the potential link between the owner of the

weapon and Plaintiff or Plaintiff’s relative.

       10.    In addition to seeking witnesses and documents to help determine the

existence or strength of such a link, Defendants would seek to issue additional

interrogatories, requests for production and requests to admit on Plaintiff on this subject.

With the current close of discovery, such interrogatories, requests for production and

requests to admit would be untimely.



                                                2
    Case: 1:18-cv-04856 Document #: 71 Filed: 02/20/20 Page 3 of 5 PageID #:257




       11.    Defendants would also seek leave of this Honorable Court to issue

additional interrogatories pursuant to Federal Rule of Civil Procedure 33(a)(1).

Defendants collectively originally served 24 interrogatories on Plaintiff, and Defendant

City has served an additional six interrogatories by agreement with Plaintiff’s counsel.

Because Federal Rule 33(a)(1) allows a court to grant leave to serve additional

interrogatories to the extent consistent with Rule 26(b)(1) and (2), Defendants respectfully

request leave to propound no more than four additional interrogatories about the potential

link between Mr. Stoner, Plaintiff and Richard Hallom.

       12.    At the February 18, 2020 status hearing, Defendants orally requested leave

to extend fact discovery by an additional 30 days. Based on Plaintiff’s counsel stating that

they had not had adequate time to review the documents, this Court ordered Defendant

Officers to file a motion requesting leave to extend fact discovery in order to give Plaintiff

a chance to review and consider an objection to an extension.

       13.    This motion is not being made for the purposes of harassment or delay.

       WHEREFORE, DEFENDANTS CITY OF CHICAGO, ISRAEL GAMEZ, LOUIS

MOORE, and JEFF CHEVALIER request that this Court extend fact discovery by 30 days,

to March 27, 2020, grant them leave to serve Plaintiff with up to four additional

interrogatories, and grant any other relief that the Court deems appropriate.

                                                  Respectfully submitted,

                                                  CITY OF CHICAGO
                                                  Mark A. Flessner
                                                  Corporation Counsel for the City of
                                                  Chicago

                                                  By: s/Raoul Vertick Mowatt
                                                      Raoul Vertick Mowatt
                                                      Assistant Corporation Counsel


                                              3
   Case: 1:18-cv-04856 Document #: 71 Filed: 02/20/20 Page 4 of 5 PageID #:258




                                           ISRAEL GAMEZ, LOUIS MOORE, JEFF
                                           CHEVALIER



                                           By:   s/ Nikoleta Lamprinakos
                                                 Nikoleta Lamprinakos
                                                 One of Their Attorneys




Nikoleta Lamprinakos (6274018) nlamprinakos@robbins-schwartz.com
Hailey M. Golds (6312907) hgolds@robbins-schwartz.com
Robbins, Schwartz, Nicholas, Lifton & Taylor, Ltd.
55 W. Monroe St., Suite 800
Chicago, IL 60603
312.332.7760
312.332.7768 – Facsimile




                                       4
    Case: 1:18-cv-04856 Document #: 71 Filed: 02/20/20 Page 5 of 5 PageID #:259




               CERTIFICATE OF SERVICE BY ELECTRONIC MAILING

       I hereby certify that I electronically filed the foregoing Defendants City of Chicago,
Gamez, Moore and Chevalier’s Motion to Dismiss Plaintiff’s Complaint with the Clerk of
the Court using the CM/ECF system on Thursday, February 20, 2020, which constitutes
service all counsel of record, registered filing users, pursuant to Fed. R. Civ. P. 5(b)(2)(D)
and L.R. 5.9.


                                               By: s/ Nikoleta Lamprinakos
                                                     Nikoleta Lamprinakos




                                              5
